United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                 No. 07-1306
                                 ___________
United States of America,              *
                                       *
            Plaintiff-Appellee,        *
                                       *   Appeal from the United States
      v.                               *   District Court for the Northern
                                       *   District of Iowa.
Robert Wilson Jr.,                     *
                                       *   [UNPUBLISHED]
            Defendant-Appellant.       *
                                 ___________

                             Submitted: November 13, 2007
                                Filed: November 19, 2007
                                 ___________

Before MELLOY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Following a conviction for robbery affecting interstate commerce under the
Hobb’s Act, 18 U.S.C. § 1951(a), and gun charges under 18 U.S.C. §§ 922(g) and
924(c), Defendant Robert Wilson Jr. was sentenced to life imprisonment under the
three-strikes provisions of 18 U.S.C. § 3559(c). On appeal, we affirmed as to most
matters but reversed the application of § 3559(c) and remanded for resentencing.
United States v. Dobbs, 449 F.3d 904 (8th Cir. 2006). On remand, the district court1
sentenced Wilson at the bottom of an uncontested Sentencing Guidelines range of 360
months to life. In addition, the district court imposed a mandatory, consecutive 84

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
month sentence under § 924(c)(1)(A)(ii), bringing Wilson’s total sentence to 444
months’ imprisonment. This sentence was identical to that of his co-defendant in the
robbery who had a less extensive criminal history.

       Wilson appeals, arguing only that his sentence is unreasonable under United
States v. Booker, 543 U.S. 220 (2005). We find his arguments to be without merit.
The district court adequately considered the relevant sentencing factors under 18
U.S.C. § 3553(a), and we affirm in accordance with Eighth Circuit Rule of Appellate
Procedure 47B.
                       ______________________________




                                        -2-